Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  April 23, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                               Chief Justice

  144705 & (90)                                                                                      Michael F. Cavanagh
                                                                                                           Marilyn Kelly
                                                                                                     Stephen J. Markman
                                                                                                     Diane M. Hathaway
                                                                                                         Mary Beth Kelly
  MIDWEST MEMORIAL GROUP, LLC, et al,                                                                    Brian K. Zahra,
           Plaintiffs-Appellees,                                                                                    Justices


  v                                                               SC: 144705
                                                                  COA: 301883
                                                                  Ingham CC: 10-000025-CR
  CITIGROUP GLOBAL MARKETS, INC.,
  d/b/a SMITH BARNEY,
              Defendant-Appellant,
  and
  MARK SINGER, KIMBERLY SINGER,
  MKS FAMILY, LLC, CLAYTON SMART,
  COMMUNITY TRUST AND INVESTMENT,
  INTERNATIONAL FUND SERVICES IRELAND
  LIMITED, PLANTE & MORAN PLLC, PETER
  JENSEN, and CURRIE KENDALL PLLC,
             Defendants.
  _________________________________________/


         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February 14, 2012 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         April 23, 2012                      _________________________________________
         p0416                                                               Clerk